UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4792


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DARYL STEVEN CARR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (2:06-cr-00014-FL-1)


Submitted:   April 29, 2015                   Decided:   May 1, 2015


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Croutharmel, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daryl Steven Carr appeals from his conviction and 192-month

sentence imposed pursuant to his guilty plea to two counts of

possessing a stolen firearm.                On appeal, counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that he has found no meritorious grounds for appeal but

suggesting examination of Carr’s Fed. R. Crim. P. 11 hearing and

the reasonableness of his sentence.                      Although advised of his

right to do so, Carr has not filed a supplemental pro se brief.

The   government     has     also       declined    to     file   a    brief.       After

thoroughly reviewing the record, we affirm.

      Prior    to   accepting       a    guilty    plea,    the   trial    court    must

conduct a plea colloquy in which it informs the defendant of,

and determines that the defendant understands, the nature of the

charge to which he is pleading guilty, any mandatory minimum

penalty, the maximum possible penalty he faces, and the various

rights he is relinquishing by pleading guilty.                        Fed. R. Crim. P.

11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.

1991).      The district court also must ensure that the defendant’s

plea is voluntary, was supported by a sufficient factual basis,

and   did     not   result    from       force,     threats,      or     promises    not

contained in the plea agreement.                   Fed. R. Crim. P. 11(b)(2),

(3); DeFusco, 949 F.2d at 119-20.



                                            2
      Because Carr did not move to withdraw his guilty plea in

the district court or otherwise preserve any allegation of Rule

11 error, the plea colloquy is reviewed for plain error.                                        United

States v. General, 278 F.3d 389, 393 (4th Cir. 2002).                                              Our

review     of    the     record          reveals          that       the      magistrate         judge

substantially complied with Rule 11 in accepting Carr’s guilty

plea during a thorough hearing.                          Accordingly, we find that his

plea was knowing and voluntary.

      We next review Carr’s sentence for reasonableness, applying

a   deferential       abuse    of    discretion            standard.              Gall    v.    United

States,    552 U.S. 38,       46    (2007).              We    first     ensure      that    the

district    court      committed          no    “‘significant               procedural      error,’”

including       improper        calculation               of        the      Guidelines         range,

insufficient      consideration            of       the    18       U.S.C.    § 3553(a)         (2012)

factors,    or    inadequate         explanation               of     the    sentence       imposed.

United    States v.       Lynn,          592 F.3d 572,       575     (4th       Cir.    2010)

(quoting Gall, 552 U.S. at 51).                           During the district court’s

explanation of a selected sentence, while it must consider the

statutory       factors       and    explain             the        sentence,      it     need     not

“robotically tick” through every § 3353(a) factor on the record,

particularly      when     imposing             a       sentence          within    the     properly

calculated Guidelines range.                    United States v. Johnson, 445 F.3d
339, 345 (4th Cir. 2006).                  At the same time, the district court

“must    make    an    individualized               assessment            based    on     the    facts

                                                    3
presented.”         Gall, 552 U.S.    at     50.      “This     individualized

assessment need not be elaborate or lengthy, but it must provide

a rationale tailored to the particular case at hand and adequate

to     permit     meaningful      appellate         review.”       United      States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks omitted).

       Here, the parties agreed that the Guidelines were properly

calculated.       Further, the court provided an adequate explanation

of its sentence, referencing the seriousness of Carr’s conduct,

his    past     criminal    history      and       characteristics,      the   kinds   of

sentences available and the need to protect the public.                                The

court specifically found that a sentence in the middle of the

advisory        Guidelines     range     was        appropriate.         We    therefore

conclude that the sentence was procedurally reasonable.

       When we find a sentence procedurally reasonable, we then

must    examine     its    substantive        reasonableness,       considering     “the

totality of the circumstances.”                      Gall, 552 U.S. at 51.             The

sentence      imposed      must   be    “sufficient,        but    not    greater   than

necessary” to satisfy the purposes of sentencing.                              18 U.S.C.

§ 3553(a).        A within-Guidelines sentence is presumed reasonable

on appeal, and the defendant bears the burden to “rebut the

presumption by demonstrating that the sentence is unreasonable

when measured against the § 3553(a) factors.”                       United States v.



                                               4
Montes-Pineda,            445 F.3d 375,     379   (4th      Cir.    2006)      (internal

quotation marks omitted).

      Here, Carr’s sentence was within his Guidelines range, and

the     record      does        not     provide     any     basis        to    overcome      the

presumption of reasonableness.                    We thus find the sentence to be

substantively reasonable.                  Our review pursuant to Anders has

revealed       no    meritorious         issues     for    review.            We   accordingly

affirm Carr’s conviction and sentence.                       This Court requires that

counsel inform Carr in writing of his right to petition the

Supreme Court of the United States for further review.                                   If Carr

requests that a petition be filed, but counsel believes that

such petition would be frivolous, then counsel may move this

Court    for     leave      to    withdraw      from      representation.            Counsel’s

motion must state that a copy thereof was served on Carr.                                     We

dispense       with       oral     argument       because        the     facts     and     legal

contentions         are    adequately      presented        in    the    materials        before

this Court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                                5